Case held, decision reserved, and matter remitted to Monroe County Court for further proceedings, in accordance with the following memorandum: On this record, we conclude that defendant established a prima facie case that the prosecution discriminatorily used peremptory challenges to exclude blacks from the jury (see, Batson v Kentucky, 476 US 79; People v Scott, 70 NY2d 420).
Inasmuch as defendant has established a prima facie case of discrimination and the People have yet to proffer a neutral explanation for excluding at least two of the black jurors, this case should be held, decision reserved and the matter remitted to Monroe County Court for further proceedings (see, People v Mitchell, 145 AD2d 967; People v Lincoln, 145 AD2d 924; People v Pender, 144 AD2d 932; People v Lawson, 136 AD2d 929, lv dismissed 70 NY2d 1007, revd on remand 145 AD2d 991; People v Knight, 134 AD2d 845; People v James, 132 AD2d 932).
All concur, except Boomer, J., who dissents and votes to affirm, in the following memorandum.